Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office action. In response to communications received 9/21/2021, Applicant, on
12/15/2021, amended claims 1-2, 8-9 and 15-16. Claims 1-20 remain pending in this application and have been rejected below.

Response to Amendments
With respect to Applicant’s amendments, the claim objections are hereby removed.
Applicant’s amendments and arguments have been considered. However, the 101 rejection remains and is updated below.
Applicant’s amendments and arguments have been considered. However, the 102 rejection remains and is updated below.

Response to Arguments
With respect to the 101 arguments, Applicant argues that the independent claims have been amended to require “an information unit, a function unit, and a recommendations unit.” Applicant asserts that these units “add significant hardware aspects to the claim, such that the computer-implemented method of claim 1 cannot possibly classified as merely software” (See Remarks at pg. 7). However, Examiner respectfully disagrees. Examiner notes that these various units are generic placeholder coupled with functional language to perform the recited function. Although the claims claim structural modifiers (i.e. “computer-implemented method;” “a non-transitory computer readable medium including instructions executable on a processor” and “the system, comprising a processor”), the claimed “information unit,” “function unit,” and “recommendations unit” are merely software. Applicant’s Specification in ¶0095 specifies that “one or more applications can be deployed that include logic unit, application programming interface (API) unit 560, input unit 565, output unit 570, information obtaining unit 575, function processing unit 580, recommendation generation unit 585, and inter- unit communication mechanism.” Therefore, it is confirmed by Applicant’s Specification that the claimed units are merely software applications implemented by a processor or computing device. Accordingly, the additional elements do not practically apply the judicial exception or amount to significantly more than the abstract idea. The additional elements constrain the abstract idea to a particular technological environment and merely amount to mere instructions to apply the exception using generic computer components.

With respect to the 102 arguments, Applicant argues that Kursun does not disclose the amended feature “an information unit from a memory” (See Remarks at pg. 8). However, Examiner respectfully disagrees. Examiner notes that Applicant’s Specification describes the “information obtaining unit” as one or more of the deployed software applications (See Specification, ¶0095). Kursun’s disclosure describes, in at least Col. 9, lines 38-45 and Col. 10, lines 50-55, that “a processing module may perform operations associated with the establishment, configuration, and application of the programs to perform the methods accordingly to exemplary embodiments” (including the input of Ask information, as disclosed in Col. 10).). Accordingly, Kursun’s disclosure discloses an application that obtains input as described by the information unit in Claim 1. See the updated rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



In accordance with Step 2A, Prong One, claims 1-20 are rejected because the claimed invention is directed to the abstract idea without significantly more. The independent claim(s) recite(s):

obtaining an input associated with historical information, deadlines, and user-related information, or information associated with historical tasks, current tasks and user metadata; 
performing a calculation on the input to generate an output; and 
based on the output, generating a timing of a campaign and a team composition, or task lists and point values.

The above-recited limitations viewed as an abstract idea are certain methods of organizing human activity (i.e. fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people). To clarify claim interpretation, the claims recite a method and system for generating an employee task-based campaigns, which is indicative of business relations in managing personal behaviors (i.e. tasks and workflow) as well as interactions between people.  

According to Step 2A, Prong Two, this judicial exception is not integrated into a practical application
because the use of the additional elements, various units; “a non-transitory computer readable medium including instructions executable on a processor” and “the system, comprising a processor,” for receiving data (i.e. obtaining input); and processing data (i.e. “performing a calculation on the input to generate an output;” “generating a timing of a campaign and a team composition, or task lists and point values”) and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Using various units; “a non-transitory computer readable medium including instructions executable on a processor” and “the system, comprising a processor,” to receive and process data resulting from this kind of evaluative analysis merely implements the abstract idea in the manner of “apply it” and constrains the abstract idea to a particular technological environment.

In accordance with Step 2B, the claim recites the additional elements – various units; “a non-transitory computer readable medium including instructions executable on a processor” and “the system, comprising a processor.” When considering these additional elements as an ordered combination, the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more according to the Berkheimer standard, it is noted in the Applicant’s Specification that a “computing device 505 may include, but are not limited to, highly mobile devices (e.g., smartphones, devices in vehicles and other machines, devices carried by humans and animals, and the like), mobile devices (e.g., tablets, notebooks, laptops, personal computers, portable televisions, radios, and the like), and devices not designed for mobility (e.g., desktop computers, server devices, other computers, information kiosks, televisions with one or more processors embedded therein and/or coupled thereto, radios, and the like)…Computing device 505 or any connected computing device can be functioning as, providing services of, or referred to as, a server, client, thin server, general machine, special-purpose machine, or another label…Computing device 505 can use and/or communicate using computer-usable or computer-readable media, including transitory media and non-transitory media” (See Specification, ¶0090-0095).  As additional evidence of conventional computer implementation, the courts have recognized that “receiving, processing, and storing data;” “perform repetitive calculations” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (See MPEP 2106.05d (II)). From the interpretation of the MPEP and the Specification, 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kursun et al. (US Patent, 9,832,159, hereinafter referred to as Kursun).

As per Claim 1, Kursun discloses a computer-implemented method, comprising: 
a)	obtaining, by an information unit from a memory, an input associated with historical information, deadlines, and user-related information, or information associated with historical tasks, current tasks and user metadata (Kursun: Col.10, lines 39-67; Col. 11, lines 62-67 and Col. 12: A requestor submits an Ask via an interface, where an Ask may be a request for a current task. The Ask contains task information, user-related award information and deadlines. The Ask may be formulated based on similar Ask requests obtained from historical records with historical Ask task information. See also Col. 13, lines 63-66 for an Ask input requiring user skill set information. See Col. 3 for system units and instructions stored in memory. See also Col. 9, lines 38-45 and Col. 10, lines 50-55 where a processing module may perform operations associated with the establishment, configuration, and application of the programs to perform the methods accordingly to exemplary embodiments (including the input of Ask information).);
 
b)	performing, using a function unit, a calculation on the input to generate an output (Kursun: Col. 15, lines 54-65 and Col. 18, lines 35-59: A submitted Ask is received by a Skill Exchange System. According to the received Ask, a calculation is made to score a user skill set based on job description. See Col. 3 for system units and instructions stored in memory.); and 

c)	based on the output, generating, using the recommendation unit, a timing of a campaign and a team composition, or task lists and point values (Kursun: Col. 17 and Col. 18, lines 1-30: Based on the calculated points for a user’s skill set, user teams are customized according to availability to match and deadline [timing of campaign] to the Ask [campaign]. A library of tasks flows may be created for each ask and points may be earned for the completion of each Ask. See Col. 3 for system units and instructions stored in memory.).

Claims 8 and 15 recite rejections already addressed by Claim 1; therefore, the same rejection applies. Additionally, see Kursun, Col. 23, lines 9-20 for computer-readable medium. See Kursun, Col. 21 for system with one or more processors.

As per Claim 2, Kursun discloses the computer-implemented method of claim 1, wherein, 

a)	the historical information comprises past campaign results, the user-related information comprises information associated with worker performance, skills and/or demographics, and the deadlines comprise internal deadlines, external deadlines, or metrics associated with the timing of the campaign (Kursun: Col. 14, lines 21-66 and Col. 15, lines 1-14: Each user may have a historical profile that encompasses his/her skill profile according to performance of tasks (i.e. historical responses to an Ask). The system may compare a new Ask to historical Ask data. If the new Ask matches the historical Ask data that has a successful response data, then the system routes the historical Ask data (i.e. time thresholds [deadlines or timing of the campaign], load balancing rules, etc.).); and 

b)	the information associated with historical tasks comprises completion time, stakeholders, documents, errors, and fees, the information associated with current tasks comprises stakeholders, documents and fees, and the information associated with the user metadata comprises processing times, processing errors and loads (Kursun: Col. 15, lines 1-14: The system may compare a new Ask to historical Ask data. If the new Ask matches the historical Ask data that has a successful response data, then the system routes the historical Ask data (i.e. time thresholds [completion time or timing of the campaign], load balancing rules [load], etc.). See Claim 18 and Col. 16, lines 14-47 where historical information of an Ask includes cost [fee] information, stakeholder information including expertise networks (i.e. Java developers, Japanese derivative experts, etc.), contracts, agreements [documents], etc. See Col. 12, lines 6-13: Where the database comprising historical records comprise historical data including unsuccessful responses [errors] of a historical Ask.).

Claims 9 and 16 recite rejections already addressed by Claim 2; therefore, the same rejection applies.

As per Claim 3, Kursun discloses the computer-implemented method of claim 1, wherein the performing comprises, for the obtained inputs of the input obtaining process being received, parsing the receive inputs by task (Kursun: Col. 12 and Col. 14, lines 20-30: The Ask may be formulated based on similar Ask requests obtained from historical records with historical Ask task information. Specifically, a user can parse or filter through historical to obtain historical ask information.).

Claim 10 recites rejections already addressed by Claim 3; therefore, the same rejection applies.

As per Claim 4, Kursun discloses the computer-implemented method of claim 1, wherein the performing comprises computing risks, estimates, timelines, and/or targets (Kursun: Col. 15, lines 54-65-Col. 16, lines 1-8 and Col. 18, lines 35-59: A submitted Ask is received by a Skill Exchange System. According to the received Ask, a calculation is made to score a user skill set based on job description and skill set. See Col. 15, lines 20-25, where skill set of a user is estimated based on performance to meet a certain deadline.).

Claims 11 and 18 recite rejections already addressed by Claim 4; therefore, the same rejection applies.

As per Claim 5, Kursun discloses the computer-implemented method of claim 1, wherein the generating comprises providing the generation task lists, and information on the point values associated with the task lists for a game (Kursun: Col. 17, lines 36-55 and Col. 18, lines 1-30: A library of tasks flows may be created for each Ask and points may be earned for the completion of each Ask. See also Col. 19 lines 66-Col. 20 lines 1-15 for accumulation of gamified points according to the completion of a task.).

Claims 12 and 19 recite rejections already addressed by Claim 5; therefore, the same rejection applies.

As per Claim 6, Kursun discloses the computer-implemented method of claim 1, wherein the generating comprises generating a contest recommendation based on the timing of the campaign, the team composition, and goals recommended as an outcome of the campaign based on one or more metrics of performance (Kursun: Col. 14, lines 21-66 and Col. 15, lines 1-14: The system may compare a new Ask to historical Ask data to suggest and route to the new Ask [campaign]. If the new Ask matches the historical Ask data that has a successful response data, then the system routes the historical Ask data (i.e. time thresholds [timing of the campaign], etc.). Col. 17 and Col. 18, lines 1-30: Based on the calculated points for a user’s skill set, user teams are suggested according to availability to match and deadline [timing of campaign] to the Ask. A library of tasks flows may be created for each ask and points may be earned for the completion of each Ask [goals as outcome of campaign based on points of performance].).

Claims 13 and 20 recite rejections already addressed by Claim 6; therefore, the same rejection applies.

As per Claim 7, Kursun discloses the computer-implemented method of claim 1, further comprising generated one or more interfaces for the user to visual a scoreboard of the point values or details of a score associated with the point values (Kursun: Fig. 4 and Col. 17, lines 40-55: The points earned by responding to Asks can be used for leadership boards. The points can be displayed on the user’s phone book, corporate or social media home page. See example in Fig. 4.).

Claim 14 recites rejections already addressed by Claim 6; therefore, the same rejection applies.

As per Claim 17, Kursun discloses the system of claim 15, wherein the performing comprises, for the obtained inputs of the input obtaining process being received, parsing the receive inputs by task, and further comprising generated one or more interfaces for the user to visual a scoreboard of the point values or details of a score associated with the point values (Kursun: Fig. 4 and Col. 17, lines 40-55: The points earned by responding to Asks can be used for leadership boards. The points can be displayed on the user’s phone book, corporate or social media home page. See example in Fig. 4. See also Col. 12 and Col. 14, lines 20-30: The Ask may be formulated based on similar Ask requests obtained from historical records with historical Ask task information. Specifically, a user can parse or filter through historical to obtain historical ask information.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nah et al. (Gamification of Enterprise Systems): We discuss the various ways in which enterprise system challenges can be addressed through the lens of gamification and present a framework for gamification of enterprise systems. 

Deodhar et al. (US 2017/0116552): A system and method for automatically measuring, aggregating, analysing, predicting exact effort and time productivity, of white-collar employees, within an organization and thereafter providing instructions for improving productivity and workload allocation, and optimizing workforce and operational efficiency, without requiring manual intervention or configuration, is described.

Von Bencke et al. (US 2017/0323211): A system (and process) for determining the accuracy of computerized tasks in a task batch. The system calculates a number of reviews to assess the accuracy of a task based on a source accuracy and a reviewer accuracy. The source accuracy is based factors calculated by a predictive model, the factors including a historical accuracy of an authoring user. The reviewer accuracy is based on a true positive rate and a true negative rate of one or more reviewers of the task batch. The system transmits sourced tasks to a same number of reviewers. The system collects reviews and assesses if the task passes review based on the collected number of reviews.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683